Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed on 6/28/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 8, 11, and 18 have been amended.  
Applicant's arguments filed on 6/28 have been fully considered but they are not persuasive. Applicant argues that Leblang (US 10,715,528) does not explicitly disclose authenticating the user using the user-specific voice biometrics credential when the user- specific voice biometrics credential is determined to be sufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule; and authenticating the user without using the user-specific voice biometrics credential when the user-specific voice biometrics credential is determined to be insufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule. 
The examiner respectfully disagrees. The prior art Leblang discloses authenticating the user using the user-specific voice biometrics credential when the user- specific voice biometrics credential is determined to be sufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule, see at least (Leblang col 15, rows 50-53)”) and please refer to the detailed rejection below. Therefore, the examiner maintains their 35 U.S.C. 102(1)(1) rejection accordingly. 
Applicant’s arguments with respect to claim(s) 8 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
MPEP 2111.04 states that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblang (US 10715528 B1) hereinafter Leblang.

Regarding claim 1, Leblang teaches a method: 
A method for determining whether a voice biometrics credential provides a reliable mechanism for authenticating a user, the method comprising: receiving at least one set of voice data from the user; (“The user audio data 201 may represent a user's voice (e.g., an utterance of the user)” (col 6 row 37-38).)
determining, based on the received at least one set of voice data, a value of at least one parameter that corresponds to a user-specific voice biometrics credential; (“The system may detect the location of a user based on the location of the user's voice (e.g., through the application of a voice model)” (col 1, row 56-58).)
obtaining at least one user-specific item of information; (“the location of the user's device (e.g., a cell phone, tablet, laptop, computer, or others), and/or the expected location of a user (e.g., through analyzing meeting invitations or other schedule information)” (col 1, row 58-62))
accessing at least one business rule that relates to the user; (“The system has protections in place to prevent such unauthorized access, such as the ability to verify or authenticate users' locations to a particular degree of certainty, thereby allowing secure information to be protected from unauthorized access” (col 2, rows 27-31))
determining, based on the at least one set of voice data, the at least one user- specific item of information, and the at least one business rule, whether the user-specific voice biometrics credential is usable for authenticating the user. (“As another example, the voice recognizer 204 may output a set of scores for each voice model against which the user audio data 201 was processed (or some subset thereof, such as the top N-best scoring models), where individual scores represent a degree of confidence that a particular user's voice is represented by the user audio data 201.” (col 6, rows 61-67))
authenticating the user using the user-specific voice biometrics credential when the user- specific voice biometrics credential is determined to be sufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule; and authenticating the user without using the user-specific voice biometrics credential when the user-specific voice biometrics credential is determined to be insufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule. The following teachings are in reference to the case where there is authenticating using the voice biometrics, user specific details, and the business rule as referred to the MPEP 2111.04.  (“In block 382, the communication device 102 and/or server 110 receives and processes any additional confirmation inputs received from the user. Some inputs may include additional audio data where a user speaks a particular phrase to the communication device 102, provides biometric data (e.g., a face, finger, or iris scan), or types  in a password via a terminal (col 15, rows 44-50)” This would correspond to the user-specific item) (“Depending on the clearance levels, there may be additional inputs or fewer inputs required (a lower or higher confidence score, for instance) to access the secure data (col 15 rows 24-27).” This would correspond to the business rule) (“Upon determining the confirmation criteria parameters for the data and the user, the communication device 102 and/or server 110 then determines whether the confirmation criteria is satisfied in block 378. (col 15, rows 28-31)” and “If the confirmation criteria are satisfied in block 378, then the communication device 102 and/or server 110 checks if the user is verified to access the data 322. (col 15, rows 50-53)”)

Regarding claim 2, Leblang teaches all of the features with respect to claim 1 as outlined above. Leblang further teaches: 
The method of claim 1, wherein the at least one user-specific item of information includes at least one of an information item that relates to a user risk, an information item that relates to a user behavior, and an information item that relates to a user tenure. (“In some embodiments, the degree of confidence that user audio data 201 matches a particular voice model may be a factor in the confidence score 208.” (col 6, rows 59-61))

Regarding claim 3, Leblang teaches all of the features with respect to claim 1 as outlined above. Leblang further teaches: 
The method of claim 1, further comprising: prompting the user to provide at least one additional item of information that is usable for authenticating the user; (“In block 382, the communication device 102 and/or server 110 receives and processes any additional confirmation inputs received from the user. Some inputs may include additional audio data where a user speaks a particular phrase to the communication device 102, provides biometric data (e.g., a face, finger, or iris scan), or types in a password via a terminal, for example.” (col 15, rows 44-50))
and receiving the at least one additional item of information, wherein the determining whether the user-specific voice biometrics credential is usable for authenticating the user comprises determining whether the user-specific voice biometrics credential is usable for authenticating the user based on the at least one set of voice data, the at least one user-specific item of information, the at least one business rule, and the at least one additional item of information. (“Upon determining the confirmation criteria parameters for the data and the user, the communication device 102 and/or server 110 then determines whether the confirmation criteria is satisfied in block 378. (col 15, rows 28-31)” and “If the confirmation criteria are satisfied in block 378, then the communication device 102 and/or server 110 checks if the user is verified to access the data 322. (col 15, rows 50-53)”)

 Regarding claim 4, Leblang teaches all of the features with respect to claims 1 and 3 as outlined above. Leblang further teaches: 
The method of claim 3, wherein the at least one additional item of information includes at least one of a username-password combination, an answer to a security question, a fingerprint, and a facial recognition input.  (“In some embodiments, the system may consider other data, such as data regarding facial recognition (col 1-2, rows 67-2)”) 

Regarding claim 11, Leblang teaches a method: 
A computing apparatus for determining whether a voice biometrics credential provides a reliable mechanism for authenticating a user, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: receive, via the communication interface, at least one set of voice data from the user; (“The user audio data 201 may represent a user's voice (e.g., an utterance of the user)” (col 6 row 37-38).)
determine, based on the received at least one set of voice data, a value of at least one parameter that corresponds to a user-specific voice biometrics credential; (“The system may detect the location of a user based on the location of the user's voice (e.g., through the application of a voice model)” (col 1, row 56-58).)
obtain at least one user-specific item of information; (“the location of the user's device (e.g., a cell phone, tablet, laptop, computer, or others), and/or the expected location of a user (e.g., through analyzing meeting invitations or other schedule information)” (col 1, row 58-62))
access, from the memory, at least one business rule that relates to the user; (“The system has protections in place to prevent such unauthorized access, such as the ability to verify or authenticate users' locations to a particular degree of certainty, thereby allowing secure information to be protected from unauthorized access” (col 2, rows 27-31))
and determine, based on the at least one set of voice data, the at least one user- specific item of information, and the at least one business rule, whether the user- specific voice biometrics credential is usable for authenticating the user. (As another example, the voice recognizer 204 may output a set of scores for each voice model against which the user audio data 201 was processed (or some subset thereof, such as the top N-best scoring models), where individual scores represent a degree of confidence that a particular user's voice is represented by the user audio data 201.” (col 6, rows 61-67))
authenticate the user using the user-specific voice biometrics credential when the user-specific voice biometrics credential is determined to be sufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule; and authenticate the user without using the user-specific voice biometrics credential when the user-specific voice biometrics credential is determined to be insufficient for authentication based on the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule. The following teachings are in reference to the case where there is authenticating using the voice biometrics, user specific details, and the business rule as referred to the MPEP 2111.04.  (“In block 382, the communication device 102 and/or server 110 receives and processes any additional confirmation inputs received from the user. Some inputs may include additional audio data where a user speaks a particular phrase to the communication device 102, provides biometric data (e.g., a face, finger, or iris scan), or types  in a password via a terminal (col 15, rows 44-50)” This would correspond to the user-specific item) (“Depending on the clearance levels, there may be additional inputs or fewer inputs required (a lower or higher confidence score, for instance) to access the secure data (col 15 rows 24-27).” This would correspond to the business rule) (“Upon determining the confirmation criteria parameters for the data and the user, the communication device 102 and/or server 110 then determines whether the confirmation criteria is satisfied in block 378. (col 15, rows 28-31)” and “If the confirmation criteria are satisfied in block 378, then the communication device 102 and/or server 110 checks if the user is verified to access the data 322. (col 15, rows 50-53)”)


Regarding claim 12, Leblang teaches all of the features with respect to claim 1 as outlined above. Leblang further teaches: 
The computing apparatus of claim 11, wherein the at least one user-specific item of information includes at least one of an information item that relates to a user risk, an information item that relates to a user behavior, and an information item that relates to a user tenure. (“In some embodiments, the degree of confidence that user audio data 201 matches a particular voice model may be a factor in the confidence score 208.” (col 6, rows 59-61))

Regarding claim 13, Leblang teaches all of the features with respect to claim 1 as outlined above. Leblang further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to: prompt the user to provide at least one additional item of information that is usable for authenticating the user; (“In block 382, the communication device 102 and/or server 110 receives and processes any additional confirmation inputs received from the user. Some inputs may include additional audio data where a user speaks a particular phrase to the communication device 102, provides biometric data (e.g., a face, finger, or iris scan), or types in a password via a terminal, for example.” (col 15, rows 44-50))
receive, via the communication interface, the at least one additional item of information; and determine whether the user-specific voice biometrics credential is usable for authenticating the user based on the at least one set of voice data, the at least one user- specific item of information, the at least one business rule, and the at least one additional item of information. (“Upon determining the confirmation criteria parameters for the data and the user, the communication device 102 and/or server 110 then determines whether the confirmation criteria is satisfied in block 378. (col 15, rows 28-31)” and “If the confirmation criteria are satisfied in block 378, then the communication device 102 and/or server 110 checks if the user is verified to access the data 322. (col 15, rows 50-53)”)

Regarding claim 14, Leblang teaches all of the features with respect to claims 1 and 3 as outlined above. Leblang further teaches:
The computing apparatus of claim 13, wherein the at least one additional item of information includes at least one of a username-password combination, an answer to a security question, a fingerprint, a fingerprint, and a facial recognition input. (“In some embodiments, the system may consider other data, such as data regarding facial recognition (col 1-2, rows 67-2)”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of PYUN (US 20210043189 A1) hereinafter PYUH.
Regarding claim 5, Leblang teaches all of the features with respect to claim 1 as outlined above. 
Leblang does not appear to teach wherein the at least one parameter that corresponds to a user-specific voice biometrics credential includes at least one of a parameter that relates to a length of the received at least one set of voice data, a parameter that relates to whether the received at least one set of voice data is passive voice data versus active voice data, and a parameter that relates to an audio wave pattern that corresponds to the received at least one set of voice data.
However, in an analogous art, PYUH teaches about using voice authentication to perform voice commands and further teaches the method further: 
wherein the at least one parameter that corresponds to a user-specific voice biometrics credential includes at least one of a parameter that relates to a length of the received at least one set of voice data, a parameter that relates to whether the received at least one set of voice data is passive voice data versus active voice data, and a parameter that relates to an audio wave pattern that corresponds to the received at least one set of voice data. (“Referring to FIG. 4, a packet 400 according to an embodiment may include, but is not limited to, a first field 401 indicating a beacon type, a second field 402 indicating a packet number, a third field 403 indicating a voice length, and a fourth field 404 including the voice data.” (0059)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the application host of Leblang with the voice authenticator of PYUH. 
It would have been obvious to modify the voice biometrics credential authenticator with the voice command authenticator to be able to “detect first voice feature information from the voice data included in the packet 400, and may compare the first voice feature information with pre-stored (or pre-registered) second voice feature information. (PYUH 0061)”  

Regarding claim 15, Leblang teaches all of the features with respect to claim 11 as outlined above. 
Leblang does not appear to teach wherein the at least one parameter that corresponds to a user-specific voice biometrics credential includes at least one of a parameter that relates to a length of the received at least one set of voice data, a parameter that relates to whether the received at least one set of voice data is passive voice data versus active voice data, and a parameter that relates to an audio wave pattern that corresponds to the received at least one set of voice data.
However, in an analogous art, PYUH teaches about using voice authentication to perform voice commands and further teaches the method further: 
wherein the at least one parameter that corresponds to a user-specific voice biometrics credential includes at least one of a parameter that relates to a length of the received at least one set of voice data, a parameter that relates to whether the received at least one set of voice data is passive voice data versus active voice data, and a parameter that relates to an audio wave pattern that corresponds to the received at least one set of voice data. (“Referring to FIG. 4, a packet 400 according to an embodiment may include, but is not limited to, a first field 401 indicating a beacon type, a second field 402 indicating a packet number, a third field 403 indicating a voice length, and a fourth field 404 including the voice data.” (0059)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the application host of Leblang with the voice authenticator of PYUH. 
It would have been obvious to modify the voice biometrics credential authenticator with the voice command authenticator to be able to “detect first voice feature information from the voice data included in the packet 400, and may compare the first voice feature information with pre-stored (or pre-registered) second voice feature information. (PYUH 0061)”  

Claims 6-7 and 16-17are rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of Lee (US 20150143494 A1) hereinafter Lee.
Regarding claim 6, Leblang teaches all of the features with respect to claim 1 as outlined above. 
Leblang does not appear to teach The method of claim 1, further comprising waiting for a predetermined time interval after receiving a first one of the at least one set of voice data, and wherein the obtaining at least one user-specific item of information comprises obtaining at least one information item that relates to a user behavior during the predetermined time interval. 
However, in an analogous art, Lee teaches about continuous identity authentication and teaches the method further comprising: 
The method of claim 1, further comprising waiting for a predetermined time interval after receiving a first one of the at least one set of voice data, (“FIG. 4 illustrates how the continuous identity authentication method converts the behavior record into articles in an embodiment of the invention. As shown in FIG. 4, a day is divided into eight parts, with each part comprising three hours. The eight parts creates eight behavior patterns of the user in a day.” (0023))
and wherein the obtaining at least one user-specific item of information comprises obtaining at least one information item that relates to a user behavior during the predetermined time interval. (“FIG. 4 illustrates how the continuous identity authentication method converts the behavior record into articles in an embodiment of the invention. As shown in FIG. 4, a day is divided into eight parts, with each part comprising three hours. The eight parts creates eight behavior patterns of the user in a day.” (0023))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee in order to be able to “then create the user's behavioral model in different time intervals through the second conversion program.” (Lee 0023)

	Regarding claim 7, Leblang teaches all of the features with respect to claim 1 and 6 as outlined above.
	Leblang does not appear to teach wherein the at least one information item that relates to a user behavior that is obtained during the predetermined time interval includes at least one of information that relates to a frequency of digital activity by the user during the predetermined time interval and information that indicates a difference with respect to user behavior that occurred prior to the receiving the first one of the at least one set of voice data. 
	However, in an analogous art, Lee teaches about continuous identity authentication and teaches the method further comprising:
The method of claim 6, wherein the at least one information item that relates to a user behavior that is obtained during the predetermined time interval includes at least one of information that relates to a frequency of digital activity by the user during the predetermined time interval (“The data collecting module 111 is used for collecting the usage behavior of the computer system, wherein the usage behavior comprises hardware resource usage information and software usage behavior information” (0019))
and information that indicates a difference with respect to user behavior that occurred prior to the receiving the first one of the at least one set of voice data. (“During this stage, the continuous identity authentication method 100 will continuously detect whether the behavior of the user at the moment is similar to the model in the corresponding time interval or not.” (0020))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee in order to be able to validate the user’s behavior on the device for further credibility for the authentication as seen by the process: ““If the similarity between the behavior of the user at that moment and the model created by the user's behavior analysis engine 131 is below a preset threshold, a notice is given to the client-side background program 110 and executes the abnormal event revalidation interface 112 which then sends an authentication link to the smart phone authentication interface 140.” (Lee 0019)


Regarding claim 16, Leblang teaches all of the features with respect to claim 11 as outlined above. 
Leblang does not appear to teach wherein the processor is further configured to wait for a predetermined time interval after receiving a first one of the at least one set of voice data, and to obtain at least one information item that relates to a user behavior during the predetermined time interval.
However, in an analogous art, Lee teaches about continuous identity authentication and teaches the method further comprising: 
wherein the processor is further configured to wait for a predetermined time interval after receiving a first one of the at least one set of voice data, (“FIG. 4 illustrates how the continuous identity authentication method converts the behavior record into articles in an embodiment of the invention. As shown in FIG. 4, a day is divided into eight parts, with each part comprising three hours. The eight parts creates eight behavior patterns of the user in a day.” (0023))
and to obtain at least one information item that relates to a user behavior during the predetermined time interval. (“FIG. 4 illustrates how the continuous identity authentication method converts the behavior record into articles in an embodiment of the invention. As shown in FIG. 4, a day is divided into eight parts, with each part comprising three hours. The eight parts creates eight behavior patterns of the user in a day.” (0023))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee in order to be able to “then create the user's behavioral model in different time intervals through the second conversion program.” (Lee 0023)

Regarding claim 17, Leblang teaches all of the features with respect to claim 11 and 16 as outlined above.
	Leblang does not appear to teach wherein the at least one information item that relates to a user behavior that is obtained during the predetermined time interval includes at least one of information that relates to a frequency of digital activity by the user during the predetermined time interval and information that indicates a difference with respect to user behavior that occurred prior to the receiving the first one of the at least one set of voice data.
However, in an analogous art, Lee teaches about continuous identity authentication and teaches the method further comprising:
wherein the at least one information item that relates to a user behavior that is obtained during the predetermined time interval includes at least one of information that relates to a frequency of digital activity by the user during the predetermined time interval (“The data collecting module 111 is used for collecting the usage behavior of the computer system, wherein the usage behavior comprises hardware resource usage information and software usage behavior information” (0019))
and information that indicates a difference with respect to user behavior that occurred prior to the receiving the first one of the at least one set of voice data. (“During this stage, the continuous identity authentication method 100 will continuously detect whether the behavior of the user at the moment is similar to the model in the corresponding time interval or not.” (0020))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the continuous identity authentication of Lee in order to be able to validate the user’s behavior on the device for further credibility for the authentication as seen by the process: “If the similarity between the behavior of the user at that moment and the model created by the user's behavior analysis engine 131 is below a preset threshold, a notice is given to the client-side background program 110 and executes the abnormal event revalidation interface 112 which then sends an authentication link to the smart phone authentication interface 140.” (Lee 0019)

Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of VAN OS (US 20190080072 A1), hereinafter VAN OS. 
Regarding claim 8, Leblang teaches all of the features with respect to claim 1as outlined above.
Leblang does not appear to teach wherein the method further comprises: shutting down use of the user-specific voice biometrics credential for authenticating the user when the user-specific voice biometrics credential is determined to be insufficient for authentication.
However, in an analogous art, VAN OS teaches about continuous identity authentication and teaches the method further comprising: 
wherein the method further comprises: shutting down use of the user-specific voice biometrics credential for authenticating the user when the user-specific voice biometrics credential is determined to be insufficient for authentication. (“In some examples, in accordance with the determination, based on the data obtained from the one or more biometric sensors, that the at least a portion of the biometric feature does not satisfy the biometric authentication criteria, the electronic device (e.g., 100, 300, 500, 1700) ceases to display the biometric authentication interface. In some examples, after failed biometric authentication, the electronic device (e.g., 100, 300, 500, 1700) ceases to display the biometric authentication.” (VAN OS 678)) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the method for biometric authenticating of VAN OS.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the method for biometric authenticating of VAN OS as it “reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

Regarding claim 18, Leblang teaches all of the features with respect to claims 11, 16, and 17 as outlined above.
Leblang does not appear to teach wherein the processor shuts down use of the user-specific voice biometrics credential for authenticating the user when the user-specific voice biometrics credential is determined to be insufficient for authentication.
However, in an analogous art, VAN OS teaches about continuous identity authentication and teaches the method further comprising: 
wherein the processor shuts down use of the user-specific voice biometrics credential for authenticating the user when the user-specific voice biometrics credential is determined to be insufficient for authentication. (“In some examples, in accordance with the determination, based on the data obtained from the one or more biometric sensors, that the at least a portion of the biometric feature does not satisfy the biometric authentication criteria, the electronic device (e.g., 100, 300, 500, 1700) ceases to display the biometric authentication interface. In some examples, after failed biometric authentication, the electronic device (e.g., 100, 300, 500, 1700) ceases to display the biometric authentication.” (VAN OS 678))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the method for biometric authenticating of VAN OS.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the method for biometric authenticating of VAN OS as it “reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang in view of Ziraknejad (US 10163105 B1) hereinafter Ziraknejad.
Regarding claim 9, Leblang teaches all of the features with respect to claim 1 as outlined above.
Leblang does not appear to teach wherein the determining whether the user-specific voice biometrics credential is usable for authenticating the user comprises using the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule to calculate a risk level that relates to a probability that the voice biometrics credential accurately authenticates the user. 
However, in an analogous art, Ziraknejad teaches using variable biometrics for authentication and teaches the method further:
wherein the determining whether the user-specific voice biometrics credential is usable for authenticating the user comprises using the at least one set of voice data, (“The authentication server 150 may determine a biometric authentication requirement associated with the risk level (330). For example, the authentication server 150 may determine that a low risk level is associated with a biometric authentication requirement of voice authentication.” (col 13, rows 17-21))
the at least one user-specific item of information, (“For example, at higher risk levels, the authentication server 150 may provide the client device 110 a request for non-biometric information, e.g., a password, a pin, or signature from the individual using the client device 110.” (col 8, rows 25-29))
and the at least one business rule to calculate a risk level that relates to a probability that the voice biometrics credential accurately authenticates the user (“In a particular example, in response to determining a low risk level, the authentication server 150 may provide the client device 110 a request for voice authentication by having the individual currently using the client device 110 speak some randomly generated numbers. In response to a high risk level, the authentication server 150 may provide the client device 110 a request for voice, fingerprint, and facial authentication.” (col 8, rows 12-23))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad to determine if “The authentication server 150 may determine that the individual using the client device 110 should be biometrically authenticated as the user 120 based on the risk level.” (Ziraknejad col 8, rows 5-8) 

Regarding claim 10, Leblang teaches all of the features with respect to claim 1 as outlined above.
Leblang does not appear to teach wherein the receiving at least one set of voice data from the user comprises receiving a first set of voice data from the user at a first time and receiving at least a second set of voice data from the user at a second time that is different from the first time.
However, in an analogous art, Ziraknejad teaches using variable biometrics for authentication and teaches the method further:
wherein the receiving at least one set of voice data from the user comprises receiving a first set of voice data from the user at a first time and receiving at least a second set of voice data from the user at a second time that is different from the first time (In some implementations, the authentication server 150 may permit the client device 110 to avoid obtaining biometric information based on predetermined periods of time that are specific for types of biometric authentication, types of risk levels, and/or types of transactions.”(col 11, rows 1-5))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad to determine if “The authentication server 150 may determine that the individual using the client device 110 should be biometrically authenticated as the user 120 based on the risk level.” (Ziraknejad col 8, rows 5-8) 
Regarding claim 19, Leblang teaches all of the features with respect to claim 11 as outlined above.
Leblang does not appear to teach wherein the determining whether the user-specific voice biometrics credential is usable for authenticating the user comprises using the at least one set of voice data, the at least one user-specific item of information, and the at least one business rule to calculate a risk level that relates to a probability that the voice biometrics credential accurately authenticates the user. 
However, in an analogous art, Ziraknejad teaches using variable biometrics for authentication and teaches the method further:
wherein the determining whether the user-specific voice biometrics credential is usable for authenticating the user comprises using the at least one set of voice data, (“The authentication server 150 may determine a biometric authentication requirement associated with the risk level (330). For example, the authentication server 150 may determine that a low risk level is associated with a biometric authentication requirement of voice authentication.” (col 13, rows 17-21))
the at least one user-specific item of information, (“For example, at higher risk levels, the authentication server 150 may provide the client device 110 a request for non-biometric information, e.g., a password, a pin, or signature from the individual using the client device 110.” (col 8, rows 25-29))
and the at least one business rule to calculate a risk level that relates to a probability that the voice biometrics credential accurately authenticates the user (“In a particular example, in response to determining a low risk level, the authentication server 150 may provide the client device 110 a request for voice authentication by having the individual currently using the client device 110 speak some randomly generated numbers. In response to a high risk level, the authentication server 150 may provide the client device 110 a request for voice, fingerprint, and facial authentication.” (col 8, rows 12-23))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad to determine if “The authentication server 150 may determine that the individual using the client device 110 should be biometrically authenticated as the user 120 based on the risk level.” (Ziraknejad col 8, rows 5-8)

Regarding claim 20, Leblang teaches all of the features with respect to claim 10 as outlined above.
Leblang does not appear to teach wherein the receiving at least one set of voice data from the user comprises receiving a first set of voice data from the user at a first time and receiving at least a second set of voice data from the user at a second time that is different from the first time.
However, in an analogous art, Ziraknejad teaches using variable biometrics for authentication and teaches the method further:
wherein the receiving at least one set of voice data from the user comprises receiving a first set of voice data from the user at a first time and receiving at least a second set of voice data from the user at a second time that is different from the first time (In some implementations, the authentication server 150 may permit the client device 110 to avoid obtaining biometric information based on predetermined periods of time that are specific for types of biometric authentication, types of risk levels, and/or types of transactions.” (col 11, rows 1-5))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad.
It would have been obvious to modify the voice biometrics credential authenticator of Leblang with the variable biometrics for authenticator of Ziraknejad to determine if “The authentication server 150 may determine that the individual using the client device 110 should be biometrically authenticated as the user 120 based on the risk level.” (Ziraknejad col 8, rows 5-8)

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/AUSTIN W COLLIER/
Examiner, Art Unit 2499  
                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499